NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                       No. 20-1931
                                     _______________

                                      LESLIE BOYD,
                                                            Appellant
                                              v.

                           CITY OF PHILADELPHIA;
                   CORIZON HEALTH, INC.; MHM SERVICES, INC.
                               _______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                (D.C. No. 2:17-cv-03195)
                       District Judge: Honorable Chad F. Kenney
                                   _______________

                       Submitted Under Third Circuit L.A.R. 34.1(a)
                                  on March 26, 2021.

         Before: HARDIMAN, GREENAWAY, JR., and BIBAS, Circuit Judges

                                  (Filed: March 30, 2021)
                                     _______________

                                        OPINION*
                                     _______________

BIBAS, Circuit Judge.

    Prison officials and doctors are not liable for inmates’ injuries if they provide reasona-

ble disability accommodations and medical care. Leslie Boyd served a bit more than three




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
months in a Philadelphia prison. He suffered from back pain and mobility problems as well

as bipolar disorder. He repeatedly fell and complained of sickness and pains. A couple of

months into his time there, he fell again, lapsed into a coma, suffered spinal damage, and

grew sicker. He charged the City of Philadelphia with disability discrimination and also

sued the City and the medical and mental-health providers in tort. The District Court

granted summary judgment for the defendants on all claims. Reviewing de novo, we will

affirm. Cranbury Brick Yard, LLC v. United States, 943 F.3d 701, 708 (3d Cir. 2019).

   Boyd got reasonable accommodations, as required by the Americans with Disabilities

Act and the Rehabilitation Act. Furgess v. Pa. Dep’t of Corr., 933 F.3d 285, 287 (3d Cir.

2019). Contrary to his assertions, there is no record dispute that Boyd got a lower bunk,

followed soon by a cane and then a wheelchair. He says that he complained about the height

of his bed and toilet. But at his deposition, he admitted that he got a lower bunk immedi-

ately and could get from his bed to the toilet using his wheelchair. He also says that he

asked for “grab bars” and “floor padding.” App. 623. But at his deposition, when asked if

he requested accommodations, he never mentioned these. And he says now that when he

fell, the guards refused to help him. But at his deposition, he admitted that when he asked

for help getting off the floor, “the guards always helped me. The guards helped me a lot.”

App. 147.

   Boyd never tries to explain these contradictions. So the District Court properly disre-

garded his declaration as a sham affidavit. Boyd v. City of Philadelphia, No. 17-3195, 2020

WL 1531454, at *2 n.2 (E.D. Pa. Mar. 31, 2020); Jiminez v. All Am. Rathskeller, Inc., 503

F.3d 247, 254 (3d Cir. 2007). That leaves no genuine dispute of material fact. And he offers


                                             2
no proof that anyone denied him an accommodation because of his disability. So the Dis-

trict Court rightly granted summary judgment against him on the ADA and Rehabilitation

Act claims.

   Boyd’s tort claims likewise fail. Start with his Eighth Amendment claim. That requires

not just medical mistakes, but deliberate indifference to his serious medical needs. The

prison staff, however, did not ignore objective evidence that he needed medical care. See

Natale v. Camden Cnty. Corr. Facility, 318 F.3d 575, 582 (3d Cir. 2003). Boyd made sick

calls on thirty-eight separate days, sometimes multiple times per day. Each time, staff re-

sponded within two or three days. Medical staff repeatedly prescribed medications and

treatment and monitored his lab work.

   Next, Boyd’s medical-malpractice claims also fail. Though Boyd filed two expert re-

ports by the discovery deadline, neither report describes the standard of care or how the

Providers fell short of it. Later, he did offer a third report with his response to the summary-

judgment motions. But he filed it months late, even though he had been sitting on the report

for years. He gave no justification for his delay, nor does he suggest that it was harmless.

Plus, the report would have prejudiced the Providers, who had no reason to anticipate it in

developing their strategy, getting their own expert reports, and moving for summary judg-

ment. So the District Court properly exercised its discretion to exclude it. Fed. R. Civ. P.

37(c)(1). Without the report, he failed to make out a prima facie case of medical malprac-

tice. Toogood v. Rogal, 824 A.2d 1140, 1145 (Pa. 2003). And all three reports were inad-

equate as to the mental-health provider.




                                               3
   Finally, Boyd offered no proof that anyone intentionally inflicted emotional distress on

him. Throughout his prison stay, guards gave him the mobility aids he asked for and helped

him up whenever he fell. Medical and mental-health staff saw him regularly and evaluated

his condition. They prescribed medications, treatments, and counseling, and never kept him

waiting long. His treatment was hardly “atrocious, and utterly intolerable in a civilized

society.” Hoy v. Angelone, 720 A.2d 745, 754 (Pa. 1998) (quoting Buczek v. First Nat’l

Bank of Mifflintown, 531 A.2d 1122, 1125 (Pa. Super. 1987)). The District Court thus

properly rejected this claim too.

   Boyd no doubt became ill in prison. But he got frequent care and help from guards,

doctors, and nurses and was given mobility aids. So he has not shown that the City or the

Providers are liable. We will affirm.




                                            4